      Case 6:20-cv-01301-JWB-KGG Document 4 Filed 10/30/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


CELERITASWORKS, LLC,

               Plaintiff,
                                                    Case No. 6:20-cv-01301
       v.

VERIZON WIRELESS INC.,

               Defendant.


                 RULE 7.1 CORPORATE DISCLOSURE STATEMENT
                    OF PLAINTIFF CELERITASWORKS, LLC

       Pursuant to F.R.C.P. Rule 7.1, plaintiff Celeritasworks, LLC, by and through the

undersigned counsel, hereby submits its Corporate Disclosure Statement, and states the

following:

       1. Celeritasworks, LLC, a Kansas limited liability company, is a non-governmental

corporation with its principal office in Wichita, Kansas.

       2. Celeritasworks, LLC is wholly owned by RGS Senior Management Group, LC, a

Kansas limited liability company, and no publicly held corporation holds 10% or more of

Celeritasworks, LLC’s stock.
      Case 6:20-cv-01301-JWB-KGG Document 4 Filed 10/30/20 Page 2 of 2




                                      Respectfully Submitted,


Date: October 30, 2020                /s/Michael B. Hurd
                                      Michael B. Hurd, KS Bar No. 12521
                                        mhurd@hoveywilliams.com
                                      HOVEY WILLIAMS LLP
                                      10801 Mastin Boulevard, Suite 1000
                                      84 Corporate Woods
                                      Overland Park, Kansas 66210
                                      (913) 647-9050 Fax: (913) 647-9057

                                      ATTORNEYS FOR PLAINTIFF
